This cause came on for further consideration upon the filing by movant, Cleveland Metropolitan Bar Association, of a motion for order to show cause why respondent should not be held in contempt for failing to comply with the court’s March 4, 2010 order.
Upon consideration thereof, it is ordered by this court that the motion is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before 20 days from the date of this order why respondent should not be held in contempt for failing to comply with the court’s March 4, 2010 order.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.